Citation Nr: 0924814	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
status post myocardial infarction (claimed as heart 
condition), to include as secondary to service-connected 
rheumatic fever. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2005, the Veteran requested a travel board hearing 
before the undersigned, however, in November 2007 he withdrew 
his request for a hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current heart condition is the 
result of his service, as well as his service-connected 
rheumatic fever.  The Veteran was afforded two VA 
examinations during the course of the appeal; however, his 
representative has argued that the examinations are 
inadequate.  The Board agrees and another examination is 
required.  

The Veteran's February 1943 induction physical examination 
contains no evidence of complaints, treatment, or diagnosis 
for a heart condition.  The Veteran's service treatment 
records (STRs) dated in January 1944, during hospitalization 
for rheumatic fever, document an aortic systolic murmur.  A 
March 1944 treatment record indicates that the Veteran's 
heart is negative for a heart condition.  A treatment note 
dated in August 1944 indicates that the Veteran's heart 
sounds are normal.  A treatment record in late August 1944 
indicates a normal ECG and heart shadow.  An October 1944 
treatment record reports that no heart murmurs were heard.  A 
January 1945 record indicates a normal heart.  A February 
1945 treatment record noted that the Veteran does not have 
any heart murmurs.  A July 1945 Medical Board recommended 
that the Veteran be discharged; at the time, the Veteran was 
diagnosed with rheumatic fever, however, it was noted that he 
did not have any cardiac damage.  

Post-service private treatment records dated in November 
1996, specifically, chest X-rays indicate borderline 
cardiomegaly.  The physician diagnosed the Veteran with 
asymptomatic ventricular arrhythmias.  A January 1997 letter 
submitted by Dr. T.A. reports that the Veteran has 
cardiomyopathy.  Dr. T.A. stated that the etiology of this 
diagnosis is unclear, indicating that the Veteran has a 
history of rheumatic fever, and could have an element of old 
rheumatic carditis causing mildly impaired left ventricular 
function.  A February 1997 letter submitted by Dr. T.A. 
reports that the Veteran has an idiopathic cardiomyopathy.  
An August 1997 letter submitted by Dr. V.H. reports that the 
Veteran has an echo of evidence of mild left ventricular 
systolic dysfunction.  A November 2002 treatment record 
indicates that the Veteran has a diagnosis of mild 
cardiomegaly.  

The Veteran was afforded VA examinations in January 2004 and 
January 2008, after which both examiners confirmed the 2002 
diagnosis of coronary artery disease status post myocardial 
infaraction, with two coronary artery stents and placement.  
Both examiners noted the Veteran's history of rheumatic fever 
diagnosed at a young age and subsequently aggravated during 
service in 1943 and 1944, however, indicated that the Veteran 
does not have residuals from his rheumatic fever since his 
time in service.  Both examiners opined that the Veteran's 
history of rheumatic fever is not related to his current 
coronary artery disease, indicating that the Veteran has gone 
58 years without any heart problems, thus, it is less likely 
that his rheumatic fever caused his coronary artery disease 
(emphasis added).  

As detailed above, the evidence of record demonstrates that 
the Veteran has experienced heart problems since November 
1996.  As such, the Board finds the aforementioned VA 
examinations to be inadequate, as the bases of the examiners' 
denial was not based upon the objective medical evidence of 
record.  As such, the Board finds that further examination is 
warranted. 


Given the above, A VA examination should be conducted to 
clarify the current nature and likely etiology of any heart 
disability that the Veteran may have and whether it is 
related to his service-connected rheumatic fever.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the current nature and likely 
etiology of any heart conditions which may 
be present.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and 
tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly post-service 
private treatment records and both the 
January 2004 and January 2008 VA 
examinations.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(1) Does the evidence of record show that 
the Veteran currently has a heart 
condition?  If the answer is yes, 

(2) Is it at least as likely as not that 
any currently demonstrated heart disability 
is causally related to service?  

(3) If not related to service, is it at 
least as likely as not that any current 
heart disability is proximately due to or 
the result of the Veteran's service-
connected rheumatic fever     disability?  
If the answer is no, 

(4) Is it at least as likely as not that 
any currently diagnosed heart disability 
was aggravated by the service-connected 
rheumatic fever disability? 

A rationale for all opinions expressed 
should be provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claims remains adverse to the Veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

